Hall, J.
ON MOTION FOR ADDITIONAL MANDATE
The appellee has filed a motion that we issue another mandate in this matter to the Circuit Court of Warren County directing that he should forthwith issue a writ of execution against the principal defendant and the sureties on his supersedeas appeal bond for the sum of all accrued but unpaid sums due her in accordance with the original mandate issued herein. The attorneys for the appellant and the original sureties on the supersedeas appeal bond have vigorously opposed said motion.
 Under authority of Eastman Gardiner Naval Stores Company v. Gregory, 169 Miss. 782, 139 So. 626, the said motion will have to be overruled. See also Sec. 1990, Code of 1942.
The decision of the lower court on the question raised is not before us officially, but a copy of the same appears in the brief for the appellant and sureties. We are not passing upon the decision of the lower court in this matter as the same could be brought before us only by appeal, and we do not think that we are authorized to undertake to change it on the motion filed. By this statement we are not suggesting an appeal and are not intimating what our decision will be in the event of an appeal.
Motion overruled.
McGehee, G. J., and Holmes, Ethridge, and Gillespie, JJ., concur.